

115 HR 3734 IH: Survivor Outreach and Support Campus Act
U.S. House of Representatives
2017-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3734IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2017Mrs. Davis of California (for herself, Ms. Lee, Ms. Wilson of Florida, Mr. Vargas, Mrs. Napolitano, Mr. Nadler, Mr. Nolan, Ms. Kuster of New Hampshire, Mr. Krishnamoorthi, Ms. Judy Chu of California, Ms. DeLauro, Ms. Bonamici, Mr. Takano, Ms. Shea-Porter, and Ms. Moore) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to require institutions of higher education to have an
			 independent advocate for campus sexual assault prevention and response.
	
 1.Short titleThis Act may be cited as the Survivor Outreach and Support Campus Act or the SOS Campus Act. 2.Independent advocate for campus sexual assault prevention and response (a)EstablishmentPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by inserting after section 485E the following new section:
				
					485F.Independent advocate for campus sexual assault prevention and response
 (a)DesignationEach eligible institution participating in any program under this title shall designate an independent advocate for campus sexual assault prevention and response (in this section referred to as the Advocate) who shall be appointed based on certifications, experience, and a demonstrated ability of the individual to effectively provide sexual assault victim services.
 (b)Notification of existence of and information for the advocateEach employee of an eligible institution who receives a report of sexual assault shall notify the victim of the existence of, contact information for, and services provided by the Advocate of the institution.
 (c)Advocate oversightEach Advocate shall— (1)report to an individual outside the body responsible for investigating and adjudicating sexual assault complaints at the institution;
 (2)submit to such individual an annual report summarizing how the resources supplied to the Advocate were used, including the number of male and female sexual assault victims assisted; and
 (3)be appointed in such manner as the Secretary determines is appropriate. (d)Role (1)In generalIn carrying out the responsibilities described in this section, the Advocate shall represent the interests of the student victim without regard to whether such interests are in conflict with the interests of the institution designating such Advocate.
 (2)Prohibition on retaliationNo institution of higher education designating an Advocate in accordance with this section may discipline, penalize, or otherwise retaliate against such Advocate for representing the interests of a student victim, without regard to whether such interests are in conflict with the interests of such institution.
							(e)Responsibilities
 (1)Services available at all timesEach Advocate shall ensure that victims of sexual assault at the institution are able to receive, at the election of the victim and at any time of day, each day of the week—
 (A)information on how to report a campus sexual assault to law enforcement; (B)emergency medical care, including follow up medical care as requested; and
 (C)medical forensic or evidentiary examinations. (2)Other servicesEach Advocate shall ensure that victims of sexual assault at the institution are able to receive, at the election of the victim—
 (A)crisis intervention counseling and ongoing counseling; (B)information on the victim’s rights and referrals to additional support services; and
 (C)information on legal services. (3)GuidanceEach Advocate shall guide victims of sexual assault who request assistance through the reporting, counseling, administrative, medical and health, academic accommodations, or legal processes of the institution designating such Advocate or local law enforcement.
 (4)Attendance at adjudicationsAt the request of the victim of sexual assault, each Advocate shall attend any administrative or institution-based adjudication proceeding related to such assault as an advocate for the victim.
 (5)Privacy and confidentialityEach Advocate shall maintain the privacy and confidentiality of the victim of, and any witness to, such sexual assault and shall not notify the institution designating such Advocate or any other person of the identity of the victim or any such witness or the alleged circumstances surrounding the reported sexual assault except—
 (A)as otherwise required by the applicable laws in the State where such institution is located; (B)with respect to the identity of the victim, with the consent of the victim; or
 (C)with respect to the identity of such witness, with the consent of such witness. (6)Public information campaignEach Advocate shall conduct a public information campaign to inform the students enrolled at the institution designating such Advocate of the existence of, contact information for, and services provided by the Advocate, including—
 (A)posting information— (i)on the website of such institution;
 (ii)in student orientation materials; and (iii)on posters displayed in dormitories, cafeterias, sports arenas, locker rooms, entertainment facilities, and classrooms; and
 (B)training coaches, faculty, school administrators, resident advisors, and other staff to provide information on the existence of, contact information for, and services provided by the Advocate.
 (f)Availability of servicesThe services described in paragraphs (1) and (2) of subsection (e) shall be provided— (1)pursuant to a memorandum of understanding (that includes transportation services), at a rape crisis center, legal organization, or other community-based organization located within a reasonable distance from an institution; or
 (2)on the campus of an institution in consultation with a rape crisis center, legal organization, or other community-based organization.
 (g)Prohibition on retaliation towards victimsA victim of sexual assault may not be disciplined, penalized, or otherwise retaliated against for reporting such assault to the Advocate.
 (h)No effect on Clery Act and title IXNothing in this section shall alter or amend the rights, duties, and responsibilities under section 485(f) or title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) (also known as the Patsy Takemoto Mink Equal Opportunity in Education Act).
 (i)Sexual assault definedIn this section, the term sexual assault means penetration, no matter how slight, of the vagina or anus with any body part or object, or oral penetration by a sex organ of another person, without the consent of the victim, including when the victim is incapable of giving consent..
 (b)RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Education shall issue regulations to carry out section 485F of the Higher Education Act of 1965, as added by subsection (a) of this section.
			